| xLOBBANO, Judge,
concurring.
To the extent that the proposition advised the electorate that all obligations of the Water & Sewer Commission would be assumed by the St. Bernard Parish government, I agree that this notice is sufficient. However, I disagree with the majority’s statement “[i]t is clear that the voters’ ultimate liability on the bond is not altered by the election.”
The issue before us is not who will ultimately be responsible on the bonds should there be a default, but whether the notice requirements of La. R.S. 18:1284(D) are satisfied. Louisiana Constitution Article 6, section 16(B) provides that a merger and consolidation of a special district cannot occur “unless provision is made for the assumption of the indebtedness by the governing authority of the local governmental subdivision involved.” That language suggests that the local governing authority may |2become a guarantor of the bonded obligations of the district that is merged. To the extent the majority opinion may suggest otherwise, I disagree.